DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
Applicant’s arguments, see Arguments/Remarks, filed 08/05/2021, with respect to the 35 USC 103 rejection in view of Ronnquist (US-4,055,700), Tokimine (JP5023965A, and Che (US-2014/0150766) have been fully considered and are persuasive.  The 35 USC 103 rejection of claims 1-19 has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Tani (US-2008/0261499).  Since this is a new rejection not necessitated by amendment, then the following rejection is NON-FINAL.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9-12, 14, and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tani (US-2008/0261499) in view of Tokimine (JP05023965A) and Morita (US-2012/0216787).
	Regarding claim 1 (Currently Amended), Tani (US-2008/0261499) discloses a saw wire, comprising:

a diameter of the metal wire is at most 60 micrometers (i.e. 0.06 millimeters) (“a diameter of from about 0.01 to about 0.5 mm is often selected”) [Tani; paragraph 0088];
the metal wire contains tungsten as a major component (“tungsten wire”) [Tani; paragraph 0087].
Tani fails to disclose a surface roughness Ra of the metal surface of the metal wire is at most 0.15 micrometers.
Tani fails to disclose a tensile strength of the metal wire is at least 3500 MPa.  
As to the surface roughness, Tokimine (JP05023965A) teaches a saw wire (wire for wire saw) wherein a surface roughness of a metal surface of a metal wire is 2 micrometers or less (“a surface roughness of Rt 2 micrometers or less”) [emphasis added] [Tokimine Translation; paragraph 0011], which lies within the claimed range of at most 0.15 micrometers.  Applicant modifies the surface roughness to create favorable adhesion of the nickel plating and also favorable degree of detachment of abrasive particles [Application Publication; Fig. 6].  Tokamine recognizes “[when the strength is inferior] the surface roughness of the plating base wire is increased,” [Tokamine Translation; paragraph 0013] regarding the strength of adhesion between the wire and the plating [Tokamine Translation; paragraph 0023].  Tokamine also recognizes that “if the surface roughness Rt is larger than 2 micrometers, the thickness of the plated layer does not become uniform in the same way as in the prior art,” [Tokamine Translation; paragraph 0014], meaning that unevenness of cutting force due to a roughened surface shortens the life of the wire saw wire [Tokamine Translation; paragraph 0007].  Therefore it would have been obvious to one of ordinary skill in the art to roughen the surface of the wire of Tani to a roughness of less than 2 micrometers, which lies within the claimed range of at most 0.15 micrometers, in order to better adhere the plating while not creating an uniform surface that creates excessive wear on the abrasives.  

Regarding claim 9 (Original), Tani discloses the wire saw according to claim 1, but fails ot disclose wherein the tensile strength of the metal wire is at most 6000 MPa.  As to the tensile strength, Morita (US-2012/0216787) discloses that a tensile strength of 3500 MPa or more aids in preventing warpage of wafers [Morita; paragraph 0091].  Since the teaching of Morita is pertinent to saw wires such as Tani’s, it therefore would have been obvious to one of ordinary skill in the art to modify the tensile strength of the metal wire of Tani to be 3500 MPa in order to create a desired and workable planarity of the wafers cut using the wire saw [Morita; paragraph 0091].  
As to the maximum being 6000 MPa, Tani’s range must either overlap or lie within the range of 3500-6000 MPa (we do not know whether the upper limit exceeds 6000 MPa, equals 6000 MPa, or is under 6000 MPa, other than that it must be one of these three options).  It has been held that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Since stronger materials are typically more expensive, it therefore would have been a design choice to one of ordinary skill in the art to make the tensile strength of the material to be less than 6000 MPa in order to save on costs of manufacturing.   
Regarding claim 10 (Original), Tani discloses the wire saw according to claim 1, but fails to disclose the surface roughness Ra of the metal wire is greater than 0.05 micrometers. 

Regarding claim 11 (Original), Tani discloses the saw wire according to claim 1, wherein the diameter of the metal wire is at least 10 micrometers (i.e. 0.01 millimeters) (“a diameter of from about 0.01 to about 0.5 mm is often selected”) [Tani; paragraph 0088].
Regarding claim 12 (Original), Tani discloses the saw wire according to claim 1, wherein the diameter of the metal wire is uniform (shown uniform, at least for a portion, in Figures 5, 7(a), and 8).
Regarding claim 14 (Original), Tani discloses a cutting apparatus (Fig. 14), comprising the saw wire according to claim 1 (see rejection of claim 1 above).  
	Regarding claim 16 (Original), Tani discloses the saw wire according to claim 1, further comprising a plurality of abrasive particles (abrasive 36) provided around the surface of the metal wire (wire 35) (Fig. 7(a)) [Tani; paragraphs 0115],
Regarding claim 17 (Original), Tani discloses the saw wire according to claim 16, wherein:

Regarding claim 18 (Previously Presented), Tani discloses a method of slicing an ingot, the method comprising: 
moving at least one saw wire relative to the ingot (“run lines of fine wire imparted with tension, press an object to be cut (for example, silicon ingot)”) [Tani; paragraph 0002], each saw wire a saw wire including a metal wire (wire 35) containing at least one of tungsten and a tungsten alloy (“tungsten wire”) [Tani; paragraph 0087], and a diameter of the metal wire is at most 60 micrometers (i.e. 0.06 millimeters) (“a diameter of from about 0.01 to about 0.5 mm is often selected”) [Tani; paragraph 0088]; and 
dividing the ingot at least into partly-sliced portions by the at least one wire saw (“cut the object into wafers”) [Tani; paragraph 0002].
Tani fails to disclose a surface roughness Ra of the metal surface of the metal wire is at most 0.15 micrometers.
Tani fails to disclose a tensile strength of the metal wire being at least 3500 MPa.
As to the surface roughness, Tokimine (JP05023965A) teaches a saw wire (wire for wire saw) wherein a surface roughness of a metal surface of a metal wire is 2 micrometers or less (“a surface roughness of Rt 2 micrometers or less”) [emphasis added] [Tokimine Translation; paragraph 0011], which lies within the claimed range of at most 0.15 micrometers.  Applicant modifies the surface roughness to create favorable adhesion of the nickel plating and also favorable degree of detachment of abrasive particles [Application Publication; Fig. 6].  Tokamine recognizes “[when the strength is inferior] the surface roughness of the plating base wire is increased,” [Tokamine Translation; paragraph 0013] regarding the strength of adhesion between the wire and the plating [Tokamine Translation; paragraph 0023].  Tokamine also recognizes that “if the surface roughness Rt is larger than 2 micrometers, the thickness of the plated layer does not become uniform in the same way as in the prior art,” [Tokamine Translation; paragraph 0014], 
As to the tensile strength, Morita (US-2012/0216787) discloses that a tensile strength of 3500 MPa or more aids in preventing warpage of wafers [Morita; paragraph 0091].  Since the teaching of Morita is pertinent to saw wires such as Tani’s, it therefore would have been obvious to one of ordinary skill in the art to modify the tensile strength of the metal wire of Tani to be at least 3500 MPa in order to create a desired and workable planarity of the wafers cut using the wire saw [Morita; paragraph 0091].  

Claims 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tani (US-2008/0261499) in view of Tokimine (JP05023965A) and Morita (US-2012/0216787) and further in view of Pugh (US-3,236,699).
Regarding claim 2 (Original), Tani discloses the saw wire according to claim 1, but fails to disclose wherein the tungsten alloy includes rhenium and tungsten, and
a rhenium content of the tungsten alloy is at least 0.1 wt% and at most 10 wt% with respect to a total weight of rhenium and tungsten.
However, Pugh (US-3,236,699) teaches a wire comprising tungsten alloy including rhenium and tungsten (Fig. 1), and
a rhenium content of the tungsten alloy is at least 0.1 wt% and at most 10wt% with respect to a total weight of rhenium and tungsten (Fig. 1).  Since Pugh teaches that rhenium in a tungsten wire prevents sag and deformation [Pugh; col. 3, lines 50-55], it therefore would have been obvious to one of ordinary skill in the art to modify the tungsten wire of Tani with a rhenium content 
Regarding claim 3 (Original), Tani discloses the saw wire according to claim 2, wherein the diameter of the metal wire is at least 10 micrometers (i.e. 0.01 millimeters) (“a diameter of from about 0.01 to about 0.5 mm is often selected”) [Tani; paragraph 0088].
	Regarding claim 4 (Original), Tani discloses the saw wire according to claim 3, wherein the diameter of the metal wire is uniform (shown uniform, at least for a portion, in Figures 5, 7(a), and 8).

Claims 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tani (US-2008/0261499) in view of Tokimine (JP05023965A) and Morita (US-2012/0216787) and further in view of Pugh (US-3,236,699) and Meszaros (US-2002/0145373).
Regarding claim 5 (Original), Tani discloses the saw wire according to claim 1, but fails to disclose wherein
the metal wire containing tungsten is doped with potassium, and
a potassium content of the metal wire is at most 0.010 wt% with respect to a total weight of potassium and tungsten.
However, Pugh (US-3,236,699) teaches a metal wire (tungsten-rhenium allow wires) [Pugh; col. 1, lines 12-16] containing tungsten doped with potassium (“chemical treatment of the tungsten oxide is known in the art as “doping” and the tungsten produced by the process is frequently called “doped tungsten” [Pugh; col. 2, lines 28-31] wherein the tungsten alloy can be doped with potassium [Pugh; col. 4, lines 74-75]. Since Pugh teaches that doping a tungsten wire prevents sag, it therefore would have been obvious to one of ordinary skill in the art to dope the tungsten of Ronnquist with potassium as taught by Pugh in order to prevent the wire from sagging during use and thus maintaining a tight pull for sawing [Pugh; col. 2, lines 28-46]. Pugh 
However, Meszaros (US-2002/0145373) teaches potassium content of a tungsten wire is at most 0.010 wt% with respect to a total weight of potassium and tungsten (“the filament 12 comprises less than 100 ppm potassium”, wherein 100 ppm is equivalent to 0.010 wt% since 1% = 1/100, and Ippm = 1/1000000 or Ippm = 0.0001%) [Meszaros; paragraph 0020]. Doping tungsten wire with potassium provides deformation resistance to create a non-sag condition to Application/Control Number: 15/975,140 Art Unit: 3723 Page 13 the wire as taught by Pugh, but too much dopant can produce excessive breakage in the manufacture of tungsten wire, resulting in poor yields. Since Meszaros teaches that a weight percentage of 0.010 wt% is a good percent to achieve the benefits of doping without creating substantial issues with excessive breakage, it therefore would have been obvious to one of ordinary skill in the art creating the doped tungsten wire of Pugh with the percentages taught by Meszaros in order to prevent sag [Meszaros; paragraph 0022].
Regarding claim 6 (Original), Tani, as modified, discloses the saw wire according to claim 5, wherein Meszaros further teaches wherein the potassium content of the metal wire is at least 0.005 wt% with respect to the total weight of potassium and tungsten (“the filament 12 comprises less than 100 ppm potassium”, wherein 100 ppm is equivalent to 0.010 wt% since 1% = 1/100, and Ippm = 1/1000000 or Ippm = 0.0001%) [Meszaros; paragraph 0020]	
Regarding claim 7 (Original), Tani discloses the saw wire according to claim 5, wherein the diameter of the metal wire is at least 10 micrometers (i.e. 0.01 millimeters) (“a diameter of from about 0.01 to about 0.5 mm is often selected”) [Tani; paragraph 0088].
	Regarding claim 8 (Original), Tani discloses the saw wire according to claim 7, wherein the diameter of the metal wire is uniform (shown uniform, at least for a portion, in Figures 5, 7(a), and 8).

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tani (US-2008/0261499) in view of Tokimine (JP05023965A) and Morita (US-2012/0216787), and as further evidenced by NPL1 (Azo Materials).
Regarding claim 13 (Original), Tani discloses the saw wire according to claim 1, but fails to disclose wherein an elastic modulus of the metal wire is at least 350 GPa and at most 450 GPa.
However, it is well known that mechanical properties of tungsten include an elastic modulus of 400 GPa, as evidenced by NPL1 (Azo Materials), and therefore since Tani uses a tungsten wire, then Tani discloses wherein an elastic modulus of the metal, tungsten wire of at least 350 GPa and at most 450GPa.

Claims 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tani (US-2008/0261499) in view of Tokimine (JP05023965A) and Morita (US-2012/0216787) and further in view of Kondo (US-2002/0115390).
Regarding claim 15 (Original), Tani discloses the cutting apparatus according to claim 14, but fails to disclose a tension releasing device that releases tension exerted on the saw wire (42) (Fig. 14).
	However, Kondo (US-2002/0115390) teaches a tension releasing device (tension roller 46) that releases tension exerted on a saw wire (“adjusting tension of the wire 20”) [Kondo; paragraph 0098] (wherein “releases tension” is considered to mean adjusting tension lower). Since Tani teaches a wire for use in a wire saw apparatus (Fig. 14 of Tani), it therefore would have been obvious to one of ordinary skill in the art to modify the cutting apparatus of Tani with a tension releasing device for releasing tension of the wire, as taught by Kondo, in order to uninstall an old wire or install a new wire and subsequently tighten to a desired tightness prior to cutting using the cutting apparatus [Kondo; paragraphs 0005 and 0093].

Response to Arguments
Applicant’s arguments, see Arguments/Remarks, filed 08/05/2021, with respect to the 35 USC 103 rejection in view of Ronnquist (US-4,055,700), Tokimine (JP5023965A, and Che (US-2014/0150766) have been fully considered and are persuasive.  The 35 USC 103 rejection of claims 1-19 has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Tani (US-2008/0261499).  

Allowable Subject Matter
	Claim 19 is allowed.  
The following is an examiner’s statement of reasons for allowance: 
	The prior art fails to anticipate or render obvious the method of forming which “includes repeatedly performing a plurality of processes in sequence, the plurality of processes includes an annealing process, a wire drawing process, a polishing process, and a die exchange process, and in the forming, among the plurality of processes, a final annealing process is omitted.  The prior art does not teach this method, nor would it have been obvious to one of ordinary skill in the art to use this method to achieved the formed saw wire as claimed.  For these reasons, claim 19 is allowed.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL DILLON CRANDALL whose telephone number is (571)270-5947.  The examiner can normally be reached on Mon - Fri 8:30 - 5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ORLANDO AVILES can be reached on (571) 270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOEL D CRANDALL/Examiner, Art Unit 3723